DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
 Response to Amendment
In response to the amendment filed on November 9, 2022:
Claims 1-6, 8-15 and 17-20 are pending;
The prior art rejections of record stand.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 now recite “the tray base portion is smaller than the battery pack base portion” (last line of each claim) and further Applicant hinges patentability and arguments to this feature as a critical and distinguishing feature of the claimed invention over the prior art rejections of record.  
Unfortunately, the originally application does not appear to have sufficient support for this language.
First, Applicant does not provide clear guidance as to where the support for this language is found in the original disclosure.  Merely reciting that no new matter is added is not sufficient in establishing a showing of support for the language recited.
Second, and more importantly, upon review of the originally filed application, the specification is void of any language which teaches that the tray base portion is smaller than the battery pack base portion.  While the drawings may depict various embodiments and general configurations with respect to the invention, they cannot be held to provide clear support for claimed features alone. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.  The disclosure gives no indication that the drawings are to scale and therefore do not define precise proportions of elements.  The drawings then cannot be relied on to show particular sizes if the specification is completely silent on the issue.  
Thus in the absence of a clear teaching that the tray base portion is smaller than the battery pack base portion, and given that such a limitation is being relied upon by Applicant for patentability, this claimed relationship is held to introduce new matter into the application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wackwitz et al. (U.S. Patent Application No. 2013/0196203).
As to claim 1, claim 1 is to the tool comprising a base “dimensioned to receive”.  The claimed invention is to the tool and the particulars of the battery packs themselves, as claimed, is interpreted as defining non-limiting features to the tool.  The only requirement for the invention of claim 1 is that the tool is dimensioned to receive different battery sources.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Therefore, this rejection is presented as to the limitations to the tool.
Likewise, with respect to the tool of claim 10, the claim is to the tool “adapted to receive a battery”.  The only requirement for the invention of claim 1 is that the tool is adapted to receive different battery sources.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Therefore, this rejection is presented as to the limitations to the tool.
In addition, limitations which only serve to define either battery system (tray or pack) which does not further define a corresponding structure of the tool itself is not accorded weight to the claimed invention, the tool.  For example, it is conventionally known in the battery powered tool art for tools to be combined with the battery or alternatively be provided as a bare tool without the battery.  The claims do not require the tool and batteries together but only the tool dimensioned/adapted to receive a battery.
As to claims 1 and 10, Wackwitz teaches of an electrically powered tool including a base handle of tool 10 dimensioned to receive a battery 14 (Figs. 1-9).  Some tools 12a, 12b, are torque tools (drill) which are adapted to apply torque to a workpiece (Fig. 9).  The base of the tools of Wackwitz shown in Fig. 2 includes a pair of latch contact surfaces 26a and 26b, recessed in the tool base for receiving and engaging latches 22a and 22b of the battery (para. [0018]).  Thus the tool is effectively dimensioned and designed to receive the battery within the base of the tool and electrically couple the terminals 68 of a battery to the tool when a battery such as battery 14 is received by the base.  

    PNG
    media_image1.png
    408
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    599
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    651
    463
    media_image3.png
    Greyscale

Therefore, the electrically powered tool of Wackwitz includes a base sufficiently dimensioned to (claim 1) or adapted to (claim 10) receive a corresponding battery therein via latches and Wackwitz anticipates the tool of claims 1 and 10.
	As to claims 2 and 11, the base includes latch receiving grooves 26a, 26b which are dimensioned to cooperatively engage with a corresponding protrusion of an external battery (Figs. 2, 3 and 9). 
	As to claims 3 and 12, the grooves 26a and 26b extend in an axial direction along the tool (Fig. 2) dimensioned to sufficiently couple to corresponding protrusions 22a, 22b of a battery pack to be inserted into the base of the tool.
	As to claims 8 and 17, the grooves 26a and 26b, define a lower surface therein which functions as an anchor to receive a corresponding latch 22a, 22b of a battery to be inserted into the tool base.
	As to claims 2, 4-6, 11, 13-15 and 19-20, as discussed above, it is noted that the claims are directed to the tool itself, the tool either dimensioned to receive different batteries or adapted to receive different batteries.  With respect to the claim limitations directed to the batteries, any limitation directed to the batteries themselves is not held to further define the tool and thus not given patentable weight.  The particulars of the batteries themselves do not further define the tool itself. Thus, as far as the tool itself is concerned, as claims 4-6, 13-15 and 19-20 do not further impart structure to the tool of respective base claims 1 and 10 and as claims 1 and 10 are anticipated by Wackwitz as discussed above, the tool of claims 4-6, 13-15 and 19-20 is also anticipated for the same reasons as to claims 1 and 10.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silha et al. (U.S. Patent Application No. 2018/0071901) in view of Wackwitz et al. (U.S. Patent Application No. 2013/0196203).
As to claim 1, claim 1 is to the tool comprising a base “dimensioned to receive a battery”.  The claimed invention is to the tool and the particulars of the battery packs themselves, as claimed, is interpreted as defining non-limiting features to the tool.  The only requirement for the invention of claim 1 is that the tool is dimensioned to receive different battery sources.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Therefore, this rejection is presented as to the limitations to the tool.
Likewise, with respect to the tool of claim 10, the claim is to the tool “adapted to receive a battery”.  The only requirement for the invention of claim 1 is that the tool is adapted to receive different battery sources.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Therefore, this rejection is presented as to the limitations to the tool.
In addition, limitations which only serve to define either battery system (tray or pack) which does not further define a corresponding structure of the tool itself is not accorded weight to the claimed invention, the tool.  For example, it is conventionally known in the battery powered tool art for tools to be combined with the battery or alternatively be provided as a bare tool without the battery.  The claims do not require the tool and batteries together but only the tool dimensioned/adapted to receive a battery.
As to claims 1 and 10, Silha teaches that the torque wrench rechargeable battery pack 16 can be inserted and removed from the base handle of the wrench wherein the battery pack 16 also includes terminals therein to effectively electrically connect the battery pack to the tool (Figs. 1 and 2).    Further, with respect to the tool of claim 10, the tool includes a drive adapted to apply torque to a work piece and base 12/13 coupled to the drive to receive a battery via latching, such as battery pack 16.  The battery base including a groove to interact with a corresponding latch 17 of the inserted battery. 

    PNG
    media_image4.png
    357
    685
    media_image4.png
    Greyscale

	The tool of Silha is therefore sufficiently dimensioned/adapted to receive a battery pack via latches 17.
	As to claims 9, and 18-20, Silha discloses the tool further comprising a keypad 146 that receives user input and a display for displaying at least the user input (Figs. 1-2).  The battery pack 16 adapted to provide power to the keypad and display.
	As to the details of the groove of the base of the tool for engaging with a latch of the battery 17, the details of such are not explicitly shown in Silha (claims 1-3, 8, 10-12 and 17).
As to claims 1-3, 8, 10-12 and 17, Wackwitz teaches of an electrically powered tool including a base handle of tool 10 dimensioned to receive a battery 14 (Figs. 1-9).  Some tools 12a, 12b, are torque tools (drill) which are adapted to apply torque to a workpiece (Fig. 9).  The base of the tools of Wackwitz shown in Fig. 2 includes a pair of latch contact surfaces 26a and 26b, recessed in the tool base for receiving and engaging latches 22a and 22b of the battery (para. [0018]).  Thus the tool is effectively dimensioned and designed to receive the battery within the base of the tool and electrically couple the terminals 68 of a battery to the tool when a battery such as battery 14 is received by the base.  

    PNG
    media_image1.png
    408
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    599
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    651
    463
    media_image3.png
    Greyscale

Therefore, the electrically powered tool of Wackwitz includes a base sufficiently dimensioned to (claim 1) or adapted to (claim 10) receive a corresponding battery therein via latches.
	As to claims 2 and 11, the base includes latch receiving grooves 26a, 26b which are dimensioned to cooperatively engage with a corresponding protrusion of an external battery (Figs. 2, 3 and 9). 
	As to claims 3 and 12, the grooves 26a and 26b extend in an axial direction along the tool (Fig. 2) dimensioned to sufficiently couple to corresponding protrusions 22a, 22b of a battery pack to be inserted into the base of the tool.
	As to claims 8 and 17, the grooves 26a and 26b, define a lower surface therein which functions as an anchor to receive a corresponding latch 22a, 22b of a battery to be inserted into the tool base.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tool base latch receiving portion to include a groove extending along an axial direction of the tool and an anchor as shown by Wackwitz since it would have provided an effective and efficient design coupling a removable battery source within a corresponding space in a handle or base of a tool.
As to claims 4-6, 13-15 and 19-20, as discussed above, it is noted that the claims are directed to the tool itself, the tool either dimensioned to receive different batteries or adapted to receive different batteries.  With respect to the claim limitations directed to the batteries, any limitation directed to the batteries themselves is not held to further define the tool and thus not given patentable weight.  The particulars of the batteries themselves do not further define the tool itself. Thus, as far as the tool itself is concerned, as claims 4-6, 13-15 and 19-20 do not further impart structure to the tool of respective base claims 1 and 10 and as claims 1 and 10 are disclosed by Silha/modified-Silha as discussed above, the tool of claims 4-6, 13-15 and 19-20 is also obviated for the same reasons as to claims 1 and 10, discussed above.
Claim Rejections - 35 USC § 103
Claims 1-6, 8-15 and 17-20 are further rejected under 35 U.S.C. 103 as being unpatentable over Silha et al. (U.S. Patent Application No. 2018/0071901) in view of Wackwitz et al. (U.S. Patent Application No. 2013/0196203) and Roehm et al. (U.S. Patent Application No. 2016/0372939).
The following rejection is presented with weight accorded to the tool and batteries in light of the inventive concept of the instant application.
As to claims 1 and 10, Silha teaches that the torque wrench rechargeable battery pack 16 can be inserted and removed from the base handle of the wrench wherein the battery pack 16 also includes terminals therein to effectively electrically connect the battery pack to the tool (Figs. 1 and 2).    Further, with respect to the tool of claim 10, the tool includes a drive adapted to apply torque to a work piece and base 12/13 coupled to the drive to receive a battery via latching, such as battery pack 16.  The battery base including a groove to interact with a corresponding latch 17 of the inserted battery. 

    PNG
    media_image4.png
    357
    685
    media_image4.png
    Greyscale

	The tool of Silha is therefore sufficiently dimensioned/adapted to receive a battery pack via latches 17.
	As to claims 9, and 18-20, Silha discloses the tool further comprising a keypad 146 that receives user input and a display for displaying at least the user input (Figs. 1-2).  The battery pack 16 adapted to provide power to the keypad and display.
	As to the details of the groove of the base of the tool for engaging with a latch of the battery 17, the details of such are not explicitly shown in Silha (claims 1-3, 8, 10-12 and 17).
As to claims 1-3, 8, 10-12 and 17, Wackwitz teaches of an electrically powered tool including a base handle of tool 10 dimensioned to receive a battery 14 (Figs. 1-9).  Some tools 12a, 12b, are torque tools (drill) which are adapted to apply torque to a workpiece (Fig. 9).  The base of the tools of Wackwitz shown in Fig. 2 includes a pair of latch contact surfaces 26a and 26b, recessed in the tool base for receiving and engaging latches 22a and 22b of the battery (para. [0018]).  Thus the tool is effectively dimensioned and designed to receive the battery within the base of the tool and electrically couple the terminals 68 of a battery to the tool when a battery such as battery 14 is received by the base.  

    PNG
    media_image1.png
    408
    702
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    439
    556
    media_image5.png
    Greyscale
 
    PNG
    media_image3.png
    651
    463
    media_image3.png
    Greyscale

Therefore, the electrically powered tool of Wackwitz includes a base sufficiently dimensioned to (claim 1) or adapted to (claim 10) receive a corresponding battery therein via latches.
	As to claims 2 and 11, the base includes latch receiving grooves 26a, 26b which are dimensioned to cooperatively engage with a corresponding protrusion of an external battery (Figs. 2, 3 and 9). 
	As to claims 3 and 12, the grooves 26a and 26b extend in an axial direction along the tool (Fig. 2) dimensioned to sufficiently couple to corresponding protrusions 22a, 22b of a battery pack to be inserted into the base of the tool.
	As to claims 8 and 17, the grooves 26a and 26b, define a lower surface therein which functions as an anchor to receive a corresponding latch 22a, 22b of a battery to be inserted into the tool base.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tool base latch receiving portion of Silha to include a groove extending along an axial direction of the tool and an anchor as shown by Wackwitz since it would have provided an effective and efficient design coupling a removable battery source within a corresponding space in a handle or base of a tool.
	As to the battery pack of claims 1 and 10, Silha and Wackwitz disclose a battery pack having latches 17 (Silha) and 22a and 22b (Wackwitz).   Wackwitz more clearly showing the battery pack including protrusions 22a and 22b for effectively coupling to corresponding grooves 26a and 26b of the base of the tool.  The latches are attached to the base portion 60 of the pack and the upper tower 62/66 region houses the batteries. The pack includes electric terminals 68 that electrically connect the battery pack to the tool. Again, as discussed above, the benefit of modifying the tool and the battery of Silha to include the latches and corresponding grooves would have been for effectively coupling (easy insertion and removal) of the battery pack to the base of the tool of modified Silha.  As shown above, the battery packs of Silha and more clearly in Wackwitz include a base portion 60 and a tower portion, with the tower portion to be inserted into the tool base and including electric terminals 68 for electrical connection within the tool base. 

    PNG
    media_image3.png
    651
    463
    media_image3.png
    Greyscale

	As to an alternative battery tray as in claims 1, 4-6, 10 and 13-15: Roehm discloses a power tool system wherein the power tool can just as readily be powered by a battery tray having a tower 14 and a base 12, wherein the tray can accommodate AA, AAA and/or 9V block batteries 16 in the adapter (para. [0012]).  The latches 36 are attached to the base portion 12 of the pack and the upper tower region 14 houses the batteries 16.  The inventive concept of Roehm is for supplying battery power to a tool using either a dedicated rechargeable battery pack or a battery adapter (tray) having conventional batteries retained within the adapter (para. [0018]) and offers a high degree of flexibility when choosing a tool and battery (para. [0021]) and to replace a discharged rechargeable battery with the adapter battery when recharging of the discharged battery pack is not available (para. [0022]) or recharging of the rechargeable battery pack delays tool operation.
	In addition, Roehm teaches that the battery adapter and the rechargeable battery pack preferably have the same shape at least in parts.  Both similar with respect to insertion into a power tool (mechanical, and electrical interfaces).   
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of modified Silha to appreciate the use of both battery packs and battery trays with conventional AA, AAA and/or 9V batteries therein to power the same tool as such a system was known in the tool art to provide for a more robust array of suitable battery systems for powering a given tool, offered a high degree of flexibility when choosing a tool and battery and permitted replacement of a discharged rechargeable battery with the adapter battery when recharging of the discharged battery pack was not available or when recharging would delay tool operation.
	As to the tray base portion being smaller than the battery pack base portion (claims 1 and 10), the 112 issue above aside, there is no apparent criticality or significance to the difference in size of the base portions.  Thus the different base portions, at best, would appear to be a simple difference in design. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-15 and 17-20 have been considered but are moot because the new grounds of rejections above do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725